Citation Nr: 1204602	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-23 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to a service-connected right ankle disability.  

2.  Entitlement to service connection for a right shoulder disorder, including as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for a right hip disorder, including as secondary to the service-connected right ankle disability.

4.  Entitlement to service connection for adjustment disorder with depressed mood, including as secondary to the service-connected right ankle disability.

5.  Entitlement to service connection for idiopathic polyneuropathy of the right leg and right hip, including as secondary to the service-connected right ankle disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from August 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2007 decision denied the claims for service connection for idiopathic polyneuropathy and a TDIU.  The more recent December 2008 rating decision denied the remaining claims for service connection for cervical spine, right shoulder, and right hip disorders, and for an adjustment disorder with depressed mood.  

During the course of his appeal of these claims, the Veteran submitted several substantive appeals (VA Form 9 or its equivalent).  In some of the substantive appeals, he indicated he wanted a hearing before a Veterans Law Judge of the Board, whereas in others he did not.  So the Board sent him and his representative a letter asking that they clarify whether he wanted a hearing before the Board.  They responded in January 2012 that he did not, so was withdrawing all previous hearing requests.  See 38 C.F.R. § 20.704(e) (2011).  They asked that the Board, instead, proceed with the adjudication of the claims based on the evidence and arguments of record, including the representative's most recent November 2011 statement.

The Board also notes that the issue of entitlement to service connection for sleep apnea has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Specifically, in his March 2011 statement, the Veteran claims he is suffering from sleep apnea as a result of the narcotics he uses to control the pain caused by his several disabilities, including those at issue in this appeal.  Since, however, the Board does not presently have jurisdiction over this additional claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In this decision the Board is going ahead and deciding the claims of entitlement to service connection for cervical spine, right shoulder, and right hip disorders.  However, the remaining claims for adjustment disorder with depressed mood, idiopathic polyneuropathy, and a TDIU require further development before being decided on appeal.  So the Board instead is remanding these other claims to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The most probative medical and other evidence of record indicates the Veteran's cervical spine and right shoulder disorders were not caused by and are not being permanently exacerbated by his service-connected right ankle disability.

2.  However, there are competing medical nexus opinions concerning whether his right hip disorder is due to his service-connected right ankle disability, and these opinions for and against this claim are equally probative, so it is just as likely as not this is indeed the case.



CONCLUSIONS OF LAW

1.  The Veteran's cervical spine and right shoulder disorders are not the result of a disease or an injury incurred in or aggravated by his active military service, may not be presumed to have been incurred in service, and are not proximately due to, the result of, or chronically aggravated by a service-connected disability, in particular, his right ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  But resolving all reasonable doubt in his favor, his right hip disorder is secondary to his service-connected right ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans 

Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2008, specifically addressing the claim for service connection for a cervical spine disorder, and in June 2008 addressing his remaining claims.  The letters informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Also, the April 2008 letter apprised him of the downstream disability rating and effective date elements of his claim, as Dingess requires, and was sent prior to the initial adjudication of that claim in December 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  As for the claim concerning his right shoulder, in receiving the April 2008 letter in combination with the June 2008 letter, he has constructive, if not actual, knowledge of the downstream disability rating and effective date elements of this other claim.

And the Board is granting his claim for service connection for a right hip disorder, so even had he not received all required notice concerning this remaining claim, this ultimately would be inconsequential and, thus, no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records, and any relevant lay statements.  He also was provided VA compensation examinations in August 2007 and October 2008 for medical nexus opinions concerning the etiology of these claimed disorders - including, in particular, in terms of whether they are attributable to his military service, either directly, presumptively, or as alleged secondarily by way of his service-connected right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of these claims may proceed without prejudicing him.

II.  Secondary Service Connection Claims

The Veteran contends that his cervical spine, right shoulder and right hip disorders are the result of his already service-connected right ankle disability because he is unable to bear weight on this ankle, in turn altering his gait, station and stance such that he has to put more stress and strain on these other areas of his body, which has caused additional disability in these other areas.

When determining service connection, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Here, however, this Veteran's claims are entirely predicated on the notion these additional disorders are secondary to his right ankle disability.  He does not allege, and the evidence does not otherwise suggest, that any of these other disorders was directly or even presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  So the focus of the Board's decision, instead, will be on the sole remaining possibility of secondary service connection.

Service connection is permissible on this additional secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b) (2011).

Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show:  (1) the Veteran has the additional disability claimed and (2) that it was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

And medical evidence generally is needed to establish this cause-and-effect correlation between the additionally claimed disability and the service-connected condition.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to establish this required cause and effect between the claimed disability and the service-connected condition, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as a residual of a service-connected condition) or whether this relationship can be established instead by mere lay observation.  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The threshold criterion for service connection, regardless of the specific basis alleged (direct, presumptive or secondary), is that the Veteran first establish he has the claimed disability - or show that he at least has since the filing of his claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof, there can be no valid claim because there is no disability to attribute to his military service).  Concerning this most fundamental requirement, VA treatment records from October 2007 to June 2008, and in December 2009, and his private treatment records from Drs. M.K., B.C., and F.H., as well as from the Institute for Pain Management, dated from January 2004 to June 2008, note the Veteran's complaints of and treatment for degenerative disc disease (DDD) and osteoarthritis of his cervical spine, mild osteoarthritis of his right shoulder, and degenerative joint disease (DJD) of his right hip.  All of these diagnoses were confirmed by both X-ray and CT findings.  He also had a VA compensation examination in August 2007 that resulted in a diagnosis of spinal stenosis of the cervical spine.  And his October 2008 VA compensation examinations confirmed these aforementioned diagnoses.  

Therefore, there is no disputing he has the required current diagnoses of these claimed disorders.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So, ultimately, resolution of these claims turns instead on whether these disabilities were caused by his service-connected right ankle disability or are being aggravated by this disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

A.  Cervical Spine and Right Shoulder Disorders

The relevant medical evidence in the claims files consist of post-service treatment records obtained from the Veteran's private physicians, Drs. M.K., B.C., and F.H., as well as from the Pain Management Clinic.  These records date from January 2004 to October 2008.  Also in the file are VA outpatient treatment records beginning in October 2007 and continuing through December 2009.

In a statement dated in July 2008.  Dr. F.H. indicated he had evaluated the Veteran and found diffuse DJD, muscle spasm and neuritis, which appeared to be due to years of irritation due to an altered gait allowed by a fractured ankle occurring while he was in the military.

Consequently, Dr. F.H. concluded there is a high level of probability the Veteran's spinal complaints are the result of compensation due to years of altered gait.  However, this record does not specify whether this reference to spinal complaints was in relation to disability affecting the lumbar segment of the Veteran's spine versus the cervical segment now at issue - which is especially significant because service connection already has been granted (so established) for lumbar spinal stenosis with neurogenic claudication associated with the service-connected right ankle disability, so indeed as secondary to it.  Moreover, the Veteran already is receiving additional compensation for this additional disability inasmuch as he has a separate 20 percent rating for this consequent low back disability.  Dr. F.H. also does not provide any etiological opinion concerning the right shoulder disorder.

In August 2007, the Veteran had a VA compensation examination.  But this examination primarily concerned other claims he had filed, and the examiner resultantly provided only a diagnosis of paraspinal muscle spasm in the cervical spine, without also commenting on its etiology.

Thereafter, the Veteran had another VA compensation examination in October 2008, and specifically concerning his cervical spine disorder.  During this additional examination, he complained of a dull ache in his mid-to-lower neck, occurring daily and described as severe.  On objective physical examination, there was no indication of muscle spasms, atrophy, or guarding, but there was pain with motion and tenderness.  Range of motion of the cervical spine was found to be flexion to 45 degrees, extension to 40 degrees, left lateral flexion to 40 degrees, right lateral flexion to 30 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 35 degrees.  A CT scan revealed mild to moderate multi-level degenerative disease of the cervical spine.  But the VA examiner concluded the Veteran's cervical spine disorder was not caused by, a result of, or aggravated by his service-connected right ankle disability.  And in providing his rationale, this VA examiner pointed out the right ankle disability had been relatively stable for over 25 years, and that the Veteran's osteoarthritic condition affecting the cervical segment of his spine is most likely related to his age.  So this VA examiner completely disassociated the cervical spine disorder from the service-connected right ankle disability.

As for his right shoulder disorder, the Veteran also had a VA compensation examination in October 2008, by this same examiner, concerning this additional claim.  This examiner determined there was tenderness, painful movement, abnormal motion and guarding of movement.  On range-of-motion testing, flexion was to 120 degrees, abduction to 100 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees.  But just as in the case of the cervical spine disorder, based on his physical examination of the Veteran and review of his claims file, this VA examiner concluded the right shoulder disorder was not caused by, a result of, or aggravated by the right ankle disability.  And as supporting rationale for this additional opinion, this examiner stated a nexus (i.e., linkage) could not be made because the right ankle disability was not a problem after separation from service and the Veteran appeared to have had a good result from his surgery in 1974.  Therefore, determined this VA examiner, the osteoarthritis affecting the Veteran's right shoulder is more suggestive of a generalized condition related to his age and other factors.  Hence, this examiner also disassociated the right shoulder disorder from the service-connected right ankle disability.

There consequently simply is not the required medical nexus evidence establishing the necessary linkage between these cervical spine and right shoulder disorders and the service-connected right ankle disability.  Indeed, to the contrary, there is persuasive evidence specifically against such a finding, which as mentioned is required to establish service connection on a secondary basis when, as here, the conditions claimed (which primarily arthritis) are not readily amenable to probative lay comment on their etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Finally, the Board also notes records from the SSA show the Veteran applied for benefits for arthritis, disorders of the spine and affective disorder.  His claims were subsequently granted for these disorders because the SSA determined these disabilities were severe enough to prevent him from working based primarily on a statement from Dr. M.K., alleging the severity of the associated pain and multiple disorders in combination were enough to preclude employment.  However, the Board is not bound by the findings of disability and/or unemployability made by other Federal agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain SSA records when they are relevant to the claim being decided).  And, here, the ultimately determinative issue is not the severity of the Veteran's cervical spine and right shoulder disorders, including in terms of whether they are permanently and totally disabling, such as from an employment standpoint, rather, the etiology of these disorders in terms of whether they are attributable to his service-connected right ankle disability, which, for the reasons and bases already discussed the preponderance of the medical evidence indicates they are not.  And since the preponderance of the evidence is against these claims, there is no reasonable doubt to resolve in the Veteran's favor, and these claims resultantly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Right Hip Disorder

Unlike the previously adjudicated claims concerning the cervical spine and right shoulder, there are conflicting medical nexus opinions in the file as to whether the Veteran's right hip disorder was caused or is being aggravated by his right ankle disability.  And since the medical evidence for and against the claim is equally probative on this determinative issue, the Board will resolve this reasonable doubt in the Veteran's favor and grant this claim.  38 C.F.R. § 3.102.

The relevant medical evidence in the claims files includes post-service treatment records obtained from the Veteran's private physician's, Drs. M.K., B.C., and F.H., as well as from the Pain Management Clinic.  These records date from January 2004 to October 2008.  Also of record are VA outpatient treatment records beginning in October 2007 and continuing through December 2009.


But in contrast to the claims concerning the cervical spine and right shoulder, the Veteran's private physicians and a VA treating physician have provided supporting opinions specifically attributing his right hip disorder to his 
service-connected right ankle disability.  In particular, in December 2006, Dr. B.C. submitted a statement attributing the Veteran's right hip disorder to his service-connected right ankle disability because of increased pain over his 
weight-bearing joint, i.e., right hip.  In January 2007, Dr. B.C. provided yet another opinion stating, "it is likely as not the pain that [the Veteran] is experiencing on the right side of his hip. . . by having an abnormal gait over the years is due to his service-connected right ankle.  He has limited range of motion, and this has caused him to have a limp and favor his right side."  A June 2008 treatment record from the Pain Management Group stated they "feel strongly the right hip. . . condition likely as not has been aggravated by the service[-]connected injury to the right ankle."  Similarly, a July 2008 statement from Dr. F.H. and a VA treatment record both state that it is as likely as not the right hip disorder has been aggravated by the right ankle disability.

In October 2008 the Veteran had a VA compensation examination for additional medical comment concerning this determinative issue of etiology, specifically, to determine whether his right hip disorder is due to his service-connected right ankle disability.  The examiner determined there was tenderness, painful movement, and abnormal motion of the right hip.  Range-of-motion testing found flexion to 55 degrees, extension to 20 degrees, abduction to 30 degrees, adduction to 25 degrees, internal rotation to 30 degrees and external rotation to 35 degrees.  There was no additional limitation of motion noted for any movement on repetitive use.  But unlike the others that had commented previously, and based on his physical examination and review of the claims file, this examiner concluded that the Veteran's right hip disorder was not caused by, a result of, or aggravated by his right ankle disability.  As supporting rationale for this opinion, this examiner stated a nexus could not be made because the right ankle disability was not a problem after separation from service and the Veteran appears to have had a good result from his surgery in 1974.  Therefore, according to this VA compensation examiner, the osteoarthritis in the right hip is more suggestive of a generalized condition related to the Veteran's age and other factors.

Despite this VA compensation examiner's unfavorable opinion, on balance, the opinions supporting the claim are at least, if not more, probative.  See Schoolman v. West, 12 Vet. App. 307 (1999) (holding it is the Board's responsibility to weigh the evidence, both favorable and unfavorable, and to decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others).  Obviously, this responsibility is more difficult when, as here, there is medical disagreement with some commenting physicians concluding favorably versus another that does not.  But VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

And, here, the Board finds that the private treating physician's, Drs. B.C. and F.H., as well as the July 2008 VA treating physician's, opinions are entitled to a lot of probative weight because these opinions were based on repeated physical examinations during the course of the Veteran's treatment, and his personal statements.  In the case of the private physicians that commented, there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician that has treated the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  However, their intimate familiarity with his medical history and circumstances in the course of their treatment of him may be pertinent factors deserving of consideration, including in assessing the probative value of their opinions, especially inasmuch as they will have had occasion to observe his disability over time, so not just on one isolated instance as occurred when he was examined by VA for compensation purposes.  And although there may not have been an independent review of the claims file for affirmation of his self-reported history, this is not, in and of itself, determinative or dispositive of a medical opinion's probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Rather, most of the probative value of an opinion comes from its underlying reasoning, and these several opinions supportive of this claim not only have the proper factual foundation but also contain discussion of the 

reasons and bases for attributing the right hip disorder to the service-connected right ankle disability.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  On balance, their opinions favorable to the claim are at least as probative - including as reasoned - as the lone VA compensation examiner's opinion against the claim.  And because the evidence for and against this claim is in relative balance, i.e., relative equipoise, the Veteran is given the benefit of the doubt and his claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this need only be an as likely as not proposition, which in this particular instance it is.  Hence, the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).


ORDER

The claim of entitlement to service connection for a cervical spine disorder is denied.

The claim of entitlement to service connection for a right shoulder disorder also is denied.

However, the claim of entitlement to service connection for a right hip disorder, in particular, as secondary to the service-connected right ankle disability, is granted.



REMAND

Prior to adjudicating the Veteran's remaining claims on appeal, a remand of these claims is necessary to ensure that due process is followed and there is a complete record upon which to decide these remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Just as in the case of his other claims already decided in this decision, those remaining for service connection for idiopathic polyneuropathy and adjustment disorder with depressed mood are entirely predicated on the notion they are secondary to his already service-connected right ankle disability.  See again 38 C.F.R. § 3.310(a) and (b).  He is not alleging, and the evidence does not otherwise suggests, that either of these other conditions was directly or even presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Therefore, the same principles of secondary service connection apply to these other claims.

There also is no disputing he has these claimed disorders.  Specifically, his VA records from October 2007 to June 2008, and in December 2009, and his private treatment records from Drs. M.K., B.C., and F.H., as well as from the Institute for Pain Management, dated from January 2004 to June 2008 note his complaints of and treatment for idiopathic neuropathy of the right leg and right hip and adjustment disorder with depressed mood.  The question then becomes the etiology of these disorders in terms of whether they were caused by his right ankle disability or are being aggravated by it.

Regarding his adjustment disorder with depressed mood, the Veteran submitted a statement in March 2011 indicating he has been receiving in-house treatment for this specific disorder at a VA facility since January 2011.  These additional records therefore need to be obtained and associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c)(2).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether the records are actually physically in the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

And as concerning the claim for idiopathic polyneuropathy, a VA compensation examination was scheduled for August 2007 for a medical nexus opinion concerning the nature and etiology of this disorder, but specifically as to whether it is due to or aggravated by the Veteran's already-service connected right ankle disability.  This August 2007 VA examiner concluded in response that this polyneuropathy may be an inherited polyneuropathy.  Further according to him, Charcot-Marie-Tooth should be considered in a differential diagnosis, and the Veteran should have appropriate evaluation for this, although this examiner ultimately concluded this claimed disorder does not appear to be related to the Veteran's service-connected disability.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service - including, here, by way of a service-connected disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases more recently have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data. 


The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Therefore, additional comment is required before the Board may adjudicate this claim.  

Finally, concerning the Veteran's claim of entitlement to a TDIU, in light of the Board's grant of the claim for service connection for a right hip disorder in this decision there is now additional service-connected disability to be considered in determining whether he is unemployable on account of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  His two remaining claims for his adjustment disorder with depressed mood and idiopathic polyneuropathy of the right leg and right hip also require the further development mentioned, so potentially could additionally factor into whether he is entitled to a TDIU if service connection also is eventually granted for these other disabilities.  The Board therefore is also remanding this derivative TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain the outstanding VA treatment records, dated since January 2011, the Veteran has identified as relevant to his claim for service connection for adjustment disorder with depressed mood.  In particular, he submitted a statement in March 2011 indicating he has been receiving in-house treatment for this specific disorder at a VA facility since January 2011, so these additional records must be obtained before deciding his appeal of this claim.

The procedures for requesting these additional records, since reportedly in the possession of a Federal department or agency, are found in 38 C.F.R. § 3.159(c)(2).  The Veteran must be appropriately notified in the event these identified records are not obtained.  38 C.F.R. § 3.159(e)(1).

2.  As the August 2007 VA compensation examiner indicated is necessary, have the Veteran undergo appropriate evaluation (including apparently a specialist examination by a neurologist) for additional medical comment concerning the etiology of his idiopathic polyneuropathy.  While this August 2007 examiner ultimately concluded this idiopathic polyneuropathy does not appear to be related to the Veteran's service-connected right ankle disability, he could not entirely comment on its etiology and, instead, was only able to offer the differential diagnosis of Charcot-Marie-Tooth.  So before deciding this claim, the Board is requesting this additional medical comment this examiner has indicated is necessary.
	
3.  Medical comment also is needed to assist in determining whether the Veteran's service-connected disabilities - which now as a result of this decision also include his right hip disorder - preclude him from obtaining and maintaining substantially gainful employment.  And if it additionally is determined on remand that his adjustment disorder with depressed mood and idiopathic polyneuropathy are additionally service-connected disabilities, then they also must be considered in making this important determination.

But as it stands, the service-connected disabilities are:  (1) lumbar spinal stenosis, (2) residuals of the right ankle fracture, and (3) degenerative joint disease of the right hip.


The claims files must be made available to and reviewed by the examiner to assist in making this determination, and the examiner must consider the Veteran's level of education, prior work experience and training, but not his age or disability that is not service connected.

4.  Then, if the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response before returning the file to the Board for further consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


